Exhibit 10.3

EMPLOYMENT AGREEMENT

(Effective March 2, 2015)

Comstock Resources, Inc. (the “Company”), a Nevada corporation with its
principal offices in Frisco, Texas, and Mack D. Good (“Employee”) hereby agree
as follows:

1.Employment.  The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to render his exclusive service to the Company, in his
current capacity of Chief Operating Officer of the Company, with such duties as
may be assigned to him from time to time by the Board of Directors.

2.Term of Agreement.  This Agreement is effective commencing on March 2, 2015
(the “Effective Date”).  This Agreement shall, as of its first anniversary of
the Effective Date, and on each annual anniversary thereof, be extended
automatically, without further action by the Employee or the Company, for an
additional one (1) year, so that there shall, as of March 1 of each year, be
three (3) years remaining in the term of this Agreement (the "Employment
Period"), subject to earlier termination as hereinafter provided.

3.Place of Employment.  Unless otherwise agreed by the Company and the Employee,
throughout the term of this Agreement, the Employee's business office shall be
located in Frisco, Texas.  

4.Base Compensation.  The Employee shall be compensated by the Company at a base
salary of $31,250.00 per month, payable semimonthly on the fifteenth and final
days of each month during the period of the Employee's employment under this
Agreement, subject to such increases and additional payments as may be
determined from time to time by the Board of Directors of the Company in its
sole discretion.  The Employee shall also be entitled to participate in the
Company’s Annual Incentive Compensation Plan and Long-term Incentive Plan.  Such
compensation shall be in addition to any group insurance, pension, profit
sharing, or other employee benefits, which are extended from time to time to the
Employee in the discretion of the Board of Directors of the Company and for
which the Employee is eligible.  Subject to such rules and procedures as are
from time to time specified by the Company, the Company shall also reimburse the
Employee for all reasonable expenses incurred by him on behalf of the Company.  

5.Performance of Services.  The Employee shall devote his full working time to
the business of the Company.  The Employee shall be excused from performing any
services for the Company hereunder during periods of temporary incapacity and
during vacations conforming to the Company's standard vacation policy, without
thereby in any way affecting the compensation to which he is entitled
hereunder.  

6.Continuing Obligations.  In order to induce the Company to enter into this
Agreement, the Employee hereby agrees that all documents, records, techniques,
business secrets and other information which have come into his possession from
time to time during his employment by the Company or which may come into his
possession during his employment hereunder, shall be deemed to be confidential
and proprietary to the Company and the Employee further agrees to retain in
confidence any confidential information known to him concerning the Company and
it's subsidiaries and their respective businesses so long as such information is
not publicly disclosed.  In the event of a breach or threatened breach by the
Employee of the provisions of this paragraph 6, the Company shall, in addition
to any other available remedies, be entitled to an injunction restraining the
Employee from disclosing, in whole or in part, any such information or from
rendering any services to any person, firm or corporation to whom any of such
information may have been disclosed or is threatened to be disclosed.  

7.Property of Company.  All data, drawings, and other records and written
material prepared or compiled by the Employee or furnished to the Employee while
in the employ of the Company shall be the sole and exclusive property of the
Company, and none of such data, drawings or other records, or copies thereof,
shall be retained by the Employee upon termination of his
employment.  Notwithstanding the foregoing, the Employee shall be under no
obligation to return public information.  

8.Surviving Provisions.  The provisions of paragraphs 6 and 7 of this Agreement
shall continue to be binding upon the Employee in accordance with their terms,
notwithstanding termination of the Employee's employment hereunder for any
reason.  

-1-

 

--------------------------------------------------------------------------------

9.Death or Disability.  The Employee's employment shall terminate automatically
upon the Employee's death during the Employment Period.  If the Company
determines in good faith that the Disability of the Employee has occurred during
the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Employee written notice of its intention to terminate
the Employee's employment.  In such event, the Employee's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Employee (the "Disability Effective Date"), provided that, within the 30
days after such receipt, the Employee shall not have returned to full-time
performance of the Employee's duties.  For purposes of this Agreement,
"Disability" shall mean a mental or physical condition as a result of accident,
sickness or other circumstance which create an impairment (despite reasonable
accommodation), as determined by a physician selected by the Company or its
insurers and acceptable to the Employee or the Employee's legal representative,
that renders Employee mentally or physically incapable of performing the duties
and services required of him hereunder for a period of at least 150 consecutive
business days.  

10.Termination for Good Reason.  The Employee's employment may be terminated by
the Employee for Good Reason.  For purposes of this Agreement, "Good Reason"
shall mean:  

(a)

the assignment to the Employee of any duties inconsistent in any respect with
the Employee's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
paragraph 1. of this Agreement;  

(b)

any purported termination by the Company of the Employee's employment otherwise
than as expressly permitted by this Agreement;    

(c)

any failure by the Company to comply with and satisfy paragraph 20(a) of this
Agreement,  

(d)

the Company's requiring the Employee to reside in or be based at any office or
location other than as provided in paragraph 3 of this Agreement, or

(e)

following a Change in Control, the Company's requiring the Employee to travel on
Company business to a substantially greater extent than during any period prior
to the Change in Control.

Any good faith determination of "Good Reason" made by the Employee shall be
conclusive.

11.Termination for Cause.  It is agreed and understood that the Company cannot
terminate the employment of the Employee under this Agreement except for Cause,
which shall mean:  

(a)

Should the Employee for reasons other than illness or injury absent himself from
his duties without the consent of the Company (which consent shall not be
unreasonably withheld) for more than twenty (20) consecutive days;  

(b)

Should the Employee be convicted of a felony involving moral turpitude;  

(c)

Should the Employee during the period of his employment by the Company engage in
any activity that would in the opinion of the Board of Directors of the Company
constitute a material conflict of interest with the Company;  provided that
termination for Cause based on this subparagraph (c) shall not be effective
unless the Employee shall have received written notice from the Board of
Directors of the Company of such activity (which notice shall also include a
demand for the Employee to cease the activity giving rise to the conflict of
interest) fifteen (15) days prior to his termination and the Employee has failed
after receipt of such notice to cease all activities creating the conflict of
interest;  or

(d)

Should the Employee be negligent in the performance of his duties hereunder, or
materially in breach of his duties and obligations under this
Agreement;  provided that termination for Cause based on this subparagraph (d)
shall not be effective unless the Employee shall have received written notice
from the Board of Directors of the Company (which notice shall include a
description of the reasons and circumstances giving rise to such notice) fifteen
(15) days prior to his termination and the Employee has failed after receipt of
such notice to satisfactorily discharge the performance of his duties hereunder
or to comply with the terms of this Agreement, as the case may be.  

The Company may terminate the Employee's employment for Cause under this
Agreement without advance notice, except as otherwise specifically provided for
in subparagraphs (c) and (d) above.  Termination shall not affect any of the
Company's other rights and remedies.

-2-

 

--------------------------------------------------------------------------------

12.Obligations of the Company upon Separation from Service.  

(a)

Good Reason or Involuntary Termination Other Than for Cause.  If, during the
Employment Period, the Company shall terminate the Employee's employment other
than for Cause or the Employee shall terminate employment for Good Reason, the
Company shall pay to the Employee the aggregate of the following amounts,
subject to the provisions of paragraph 16 hereof:  

(1)

in a lump sum in cash within 30 days after the date of termination, (A) the
Employee's annual base salary through the date of termination to the extent not
theretofore paid, (B) the product of the annual bonus paid or payable, including
any bonus or portion thereof which has been earned but deferred (and annualized
for any fiscal year consisting of less than twelve full months or during which
the Employee was employed for less than twelve full months), for the most
recently completed fiscal year during the Employment Period (the “Fiscal Year
Bonus”), if any, and a fraction, the numerator of which is the number of days in
the current fiscal year through the date of termination, and the denominator of
which is 365, and (C) any compensation previously deferred by the Employee
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (A), (B) and (C) shall be hereinafter referred to
as the "Accrued Obligations");  and  

(2)

in a lump sum in cash within 30 days after the date of termination, (A) an
amount equal to 1.5 times the sum of the Employee's annual base salary and the
Fiscal Year Bonus; and (B) an amount equal to the total cost of COBRA
continuation coverage for eighteen (18) months under the Company’s group medical
and dental plan for benefits equal to those which would have been provided to
them in accordance with the plans if the Employee's employment had not been
terminated. In addition, the Company shall also pay to the Employee an amount
equal to the aggregate of the federal income and employment taxes that the
Employee pays on such payment described in (B), together with an additional
amount equal to the federal income and employment taxes imposed on the Employee
due to such tax gross-up bonus.  The Company shall assign to the Employee
ownership of any life insurance policies owned by the Company insuring the
Employee's life.  

(b)

Death.  If the Employee's employment is terminated by reason of the Employee's
death during the Employment Period, the Company shall pay to the Employee’s
legal representatives the sum of (1) the Accrued Obligations, and (2) an amount
equal to six months’ annualized total compensation.  Such amounts shall be paid
in a lump sum in cash within 30 days of the date of termination.  

(c)

Disability.  If the Employee's employment is terminated by reason of the
Employee's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Employee, other than for payment of
Accrued Obligations.  Subject to paragraph 16 hereof, Accrued Obligations shall
be paid to the Employee at the times set forth in sub-paragraph (a)(1)
above.  In addition, the Company shall assign to the Employee ownership of any
life insurance policies owned by the Company insuring the Employee's life.  

(d)

Cause or Voluntary Termination Other than for Good Reason.  If the Employee's
employment shall be terminated for Cause during the Employment Period, or if the
Employee voluntarily terminates his employment other than for Good Reason, this
Agreement shall terminate without further obligations to the Employee other than
the obligation to pay to the Employee his annual base salary through the date of
termination (in a lump sum in cash within 30 days of the date of termination)
and the amount of any compensation previously deferred by the Employee.

13.Change in Control.  For the purposes of this Agreement, a "Change in Control"
shall mean, in accordance with Treasury Regulation Section 1.409A-3(i)(5), the
happening of any of the events described in subparagraphs (a) through (d) below:

(a)

any one Person, or more than one Person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than 50% of either the total fair market value or total voting
power of the stock of the Company; or

(b)

any one Person, or more than one Person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 50% or more of the total voting power of the stock of the Company; or

-3-

 

--------------------------------------------------------------------------------

(c)

a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

(d)

any one Person, or more than one Person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value equal to more than 50% of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

provided, however, that there is no Change in Control under paragraph 13(d)
hereof when there is a transfer of assets to (i) a shareholder of the Company
immediately before the transfer; (ii) an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company; (iii)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all of the
outstanding stock of the Company; or (iv) an entity, at least 50% of the total
value or voting  power of which is owned, directly or indirectly, by a person
described in (iii) hereof.  

14.Termination of Employment Following a Change in Control.  Following a Change
in Control, if the Employee’s employment is terminated for any reason other than
Cause, death or Disability, or if the Employee voluntarily terminates his
employment either within a period of six (6) months following the Change in
Control or for Good Reason, then the Company shall pay to the Employee (a) the
amounts set forth in sub-paragraph 12(a)(1) (in accordance with the terms of
paragraph 12(a)(1)), (b) an amount equal to 2.99 times the sum of the Employee's
annual base salary and the highest annual bonus paid to the Employee during his
tenure with the Company; and (c) an amount equal to the total cost of COBRA
continuation coverage for eighteen (18) months under the Company’s group medical
and dental plan for benefits equal to those which would have been provided to
them in accordance with the plans if the Employee's employment had not been
terminated  In addition, the Company shall pay to the Employee an amount equal
to the aggregate of the federal income and employment taxes that the Employee
pays on such payment described in (c) hereof, together with an additional amount
equal to the federal income and employment taxes imposed on the Employee due to
such tax gross-up bonus.  On the date that is six months and one day following
the date of termination, the Company shall assign to the Employee ownership of
any life insurance policies owned by the Company insuring the Employee's
life.  The provisions of this paragraph 14 are subject to the provisions of
paragraph 16.  

15.Excise Tax.  

(a)

If any payment or distribution by the Company and/or any Affiliate of the
Company to or for the Employee’s benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise pursuant
to or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code or to any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the payments and benefits
payable or provided under this Agreement (or other Payments as described below)
shall be reduced if, and only to the extent that, such reduction will allow the
Employee to receive a greater Net After Tax Amount (as defined below) than he
would receive absent such reduction.

(b)

The Accounting Firm (as defined below) will first determine the amount of any
Parachute Payments (as defined below) that are payable to the Employee.  The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Employee’s total Parachute Payments.

(c)

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Employee without subjecting the Employee to the Excise Tax (the
“Capped Payments”).  Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

(d)

The Employee then will receive the total Parachute Payments or the Capped
Payments or such other amount less than the total Parachute Payments, whichever
provides the Employee with the higher Net After Tax Amount.  If the Employee
will receive the Capped Payments or some other amount lesser than the total
Parachute Payments, the Accounting Firm will determine which Payments will be
reduced so as to achieve the principle set forth in this Section 15.  For
purposes of making the calculations required by this Section 15, the Accounting
Firm may make reasonable assumptions and approximations and may rely on
reasonable, good faith interpretations concerning the application of the Code
and other applicable legal authority.  The Accounting Firm will notify the
Employee and the Company if it determines that the

-4-

 

--------------------------------------------------------------------------------

Parachute Payments must be reduced and will send the Employee and the Company a
copy of its detailed calculations supporting that determination.

(e)

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Section
15, it is possible that amounts will have been paid or distributed to the
Employee that should not have been paid or distributed under this Section 15
(“Overpayments”), or that additional amounts should be paid or distributed to
the Employee under this Section 15 (“Underpayments”).  If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Employee, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, that
Overpayment will be treated for all purposes as a debt ab initio that the
Employee must repay to the Company together with interest at the applicable
Federal rate under Code Section 7872; provided, however, that no debt will be
deemed to have been incurred by the Employee and no amount will be payable by
the Employee to the Company unless, and then only to the extent that, the deemed
debt and payment would either reduce the amount on which the Employee is subject
to tax under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.  If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Employee and the Company of that determination
and the amount of that Underpayment will be paid to the Employee by the Company
promptly (and no later than thirty (30) days) after the final determination of
the Underpayment, which is when the Employee’s legally binding right to such
Underpayment first arises.

(f)

For purposes of this Section 15, the following terms shall have their respective
meanings:

(1)

“Accounting Firm” means the• independent accounting firm engaged by the Company
in the Company’s sole discretion.

(2)

“Net After Tax Amount” means the amount of any Parachute Payments, Capped
Payments or other payments described in this Section 15, as applicable, net of
taxes imposed under Code Sections 1, 3101(b) and 4999 and any State or local
income taxes applicable to the Employee on the date of payment.  The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment.

(3)

“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.

(g)

The fees and expenses of the Accounting Firm for its services in connection with
the determinations and calculations contemplated by the preceding subsections
shall be borne by the Company.  If such fees and expenses are initially paid by
the Employee, the Company shall reimburse the Employee the full amount of such
fees and expenses within five (5) business days after receipt from the Employee
of a statement therefore and reasonable evidence of the Employee’s payment
thereof but in no event later than the end of the year immediately following the
year in which the Employee incurs such reimbursable fees and expenses.

(h)

The Company and the Employee shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or the Employee, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
the preceding subsections.  Any determination by the Accounting Firm shall be
binding upon the Company and the Employee.

(i)

The federal, state and local income or other tax returns filed by the Employee
shall be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by the Employee.  The
Employee, at the request of the Company, shall provide the Company true and
correct copies (with any amendments) of his federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such conformity.

-5-

 

--------------------------------------------------------------------------------

16.Compliance with Section 409A of the Internal Revenue Code.  This Agreement
will be interpreted, applied and to the minimum extent necessary, unilaterally
amended by the Company, so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of, Section 409A of the Code.  The
following provisions of this paragraph 16 shall apply notwithstanding any
contrary provision of paragraphs 12 or 14 of this Agreement:

(a)

Separation from Service.  For purposes of this Agreement, all references to
“termination of employment” shall mean a Separation from Service.  Separation
from Service means a termination of employment in accordance with the Company’s
policies and procedures; provided, however, that the Company and the Employee
reasonably anticipate that no further services will be performed after the
termination date or that the level of bona fide services the Employee will
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period.

(b)

Specified Employee.  If, upon termination of employment, the Employee is a
“specified Employee” (as such term is defined and determined under Section
409A(a)(2)(B)(i):

(1)

any compensation required to be paid (in cash or by delivery of life insurance
policies) to the Employee pursuant to sub-paragraphs 12(a)(1)(B) and (C) and
12(c) will be deferred and paid to the Employee on the first business day after
the six-month anniversary of his termination of employment, and all cash amounts
which are required to be deferred shall be credited with interest at the
short-term applicable federal rate in effect at the date of termination of
employment; and

(2)

if the Employee’s termination of employment follows a Change in Control, any
cash payment required to be paid to the Employee pursuant to sub-paragraphs
12(a)(1)(B) and (C) and paragraph 14 (other than sub-paragraph (a) thereof)
will, instead of being paid to the Employee, be paid by the Company to a
national bank as trustee of a grantor (“rabbi”) trust (the “Trust”) for the
benefit of the Employee (on the same schedule as specified in such paragraphs
for payments made directly to the Employee) and invested in U.S. Treasury
securities.  Such lump sum payment to the Trust, together with any earnings on
such payment while being held by the Trust, will be distributed (less applicable
deductions and withholdings) by the trustee to the Employee on the first
business day after the six month anniversary of the Employee’s termination of
employment.

17.Payment of Certain Costs of the Employee.  If a dispute arises regarding the
interpretation or enforcement of this Agreement, all legal fees and expenses
incurred by the Employee in seeking to obtain or enforce any right or benefit
provided for in this Agreement or in otherwise pursuing his claim will be paid
by the Company, to the extent permitted by law.  The Company further agrees to
pay prejudgment interest on any money judgment obtained by the Employee
calculated at the JPMorgan Chase Bank N.A. prime interest rate in effect from
time to time from the date that payment(s) to him should have been made under
this Agreement.  All such expenses and interest shall be reimbursed or paid by
the end of the calendar year following the calendar year in which the Employee
incurs such expense.

18.Indemnification; Directors and Officers Insurance.  The Company shall (a)
during the Employment Period and thereafter without limitation of time,
indemnify and advance expenses to the Employee to the fullest extent permitted
by the laws of the State of Nevada from time to time in effect and (b) during
the Employment Period, acquire and maintain directors and offices liability
insurance covering the Employee (and to the extent the Company desires, other
directors and officers of the Company and its affiliated companies) to the
extent it is available at commercially reasonable rates as determined by the
Board;  provided, however, that in no event shall the Employee be entitled to
indemnification or advancement of expenses under this paragraph 18 with respect
to any proceeding, or matter therein, brought or made by the Employee against
the Company other than one initiated by the Employee to enforce the Employee's
advancement of expenses as provided in this paragraph 18 shall not be deemed
exclusive of any other rights to which the Employee may at any time be entitled
under applicable law, the certificate of incorporation or bylaws of the Company,
any agreement, a vote of stockholders, a resolution of the Board, or
otherwise.  The provisions of this paragraph 18 shall continue in effect
notwithstanding termination of the Employee's employment hereunder for any
reason, including, without limitation, the Employee's voluntary termination.  In
furtherance thereof, and not by way of limitation, the Company shall reimburse
the Employee for all reasonable legal fees and expenses incurred by the Employee
in connection with the Employee's obtaining and enforcing any right or benefit
provided by this Agreement.  The reimbursement of such legal fees and expenses
shall be made within 30 days after the Employee's request for payment
accompanied by evidence of the fees and expenses incurred.  For a period of ten
(10) years after the termination, for any reason, of the Employee's employment
with the Company, the Company shall indemnify, hold harmless and defend the
Employee, to the fullest extent permitted by applicable law, from and against
any loss, cost or expense related to or arising out of any action or claim with
respect to (i) the Company or its affiliated companies or (11) any action taken
or omitted by the Employee (INCLUDING, BUT NOT LIMITED TO, MATTERS THAT
CONSTITUTE NEGLIGENCE OF THE EMPLOYEE) for

-6-

 

--------------------------------------------------------------------------------

or on behalf of the Company or its affiliated companies, whether, in either
case, such action or claim, or the facts and circumstances giving rise thereto,
occurred or accrued before or after such termination of employment.

19.Waiver and Release of Claims.  As a condition to Employee’s right to receive
payments as specified in paragraphs 12, 14 or 15, Employee, or Employee’s legal
representative, as the case may be, must execute and deliver to the Company a
waiver and release, in a form acceptable to the Company (in its reasonable
discretion), of all claims he has, or may have, known or unknown, against the
Company, its officers, employees, owners, directors, affiliates,
representatives, shareholders, investors, and agents, which arise or relate to
his employment, separation therefrom or any other matter through the date of
Employee’s (or Employee’s legal representative’s) signature on such waiver and
release; provided, however, that such release will not release any claims
regarding any payments owed to Employee pursuant to this Agreement or any
employee benefit plan in which Employee has vested accrued benefits.  The form
of such release will be provided to Employee  (or Employee’s legal
representative) as soon as practical after his termination of employment, but in
any event in sufficient time so that the Employee (or Employee’s legal
representative)  will have adequate time to consider the release as required by
applicable law.  The form of release shall not become effective until 7 days
after it is executed.  The date by which payment is to be made under paragraphs
12, 14 or 15 may be extended to a maximum of 90 days in order to accommodate the
consideration and revocation periods.  Notwithstanding the foregoing, if
Employee does not execute and return the form of release to the Company within
60 days of his termination of employment, and regardless of the reason for the
delay, all amounts otherwise payable to Employee shall be forfeited and the
Employee (or his estate, as the case may be)  shall not be entitled to any
payments under this Agreement.  

20.Mitigation.  The Employee is not required to mitigate the amount of any
payments to be made by the Company pursuant to this Agreement by seeking other
employment or otherwise.  

21.Successors.  

(a)

Except as may otherwise be provided under any other written agreement between
the Company and the Employee with respect to the terms of the Employee's
employment in the event of a Change in Control of the Company, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Employee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined, any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this paragraph 20 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.  

(b)

This Agreement shall inure to the benefit of and be enforceable by the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

22.No Inconsistent Obligations.  The Employee represents and warrants that he
has not previously assumed any obligations inconsistent with those of this
Agreement.  

23.Modification.  This Agreement shall be in addition to all previous
agreements, written or oral, relating to the Employee's employment by the
Company, and shall not be changed orally, but only by a written instrument to
which the Company and the Employee are both parties.  

24.Binding Effect.  This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, and shall also bind and inure to the benefit
of any successor of the Company by merger or consolidation or any assignee of
all or substantially all of its properties.  

25.Bankruptcy.  Notwithstanding anything in this Agreement to the contrary, the
insolvency or adjudication of bankruptcy of the Company, whether voluntary or
involuntary, shall terminate this Agreement and the rights and obligations of
Company and the Employee hereunder shall be of no further force or effect.  

26.Law Governing.  This Agreement made, accepted and delivered in Collin County,
Texas, is performable in Collin County, Texas, and it shall be construed and
enforced according to the laws of the State of Texas.  Venue shall lie in Collin
County, Texas for the purpose of resolving and enforcing any dispute which may
arise under this Agreement and the parties agree that they will submit
themselves to the jurisdiction of the competent State or Federal Court situated
in Collin County, Texas.  

-7-

 

--------------------------------------------------------------------------------

27.Invalid Provision.  In case any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be impaired thereby.  

28.Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

Mr. Mack D. Good

4609 Post Oak Drive

Frisco, TX  75034

If to the Company:

Comstock Resources, Inc.

5300 Town and Country Blvd., Suite 500

Frisco, Texas  75034

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

***Signatures on Following Page***




-8-

 

--------------------------------------------------------------------------------

EXECUTED this 24th day of February, 2015, to be effective the 2nd day of March,
2015.

 

COMSTOCK RESOURCES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ M. Jay Allison

 

 

 

M. Jay Allison

 

 

 

Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

/s/ Mack D. Good

 

 

Mack D. Good

 

 

-9-

 